Citation Nr: 0713240	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-40 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic skin cancer 
to include malignant melanoma claimed as the result of Agent 
Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION


The veteran had active service from January 1966 to January 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied service 
connection for a chronic skin cancer to include malignant 
melanoma claimed as the result of Agent Orange exposure.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  

2.  A chronic skin cancer was not manifested during wartime 
service or for many years thereafter.  The veteran's 
malignant melanoma has not been shown to have originated 
during wartime service.  


CONCLUSION OF LAW

A chronic skin cancer to include malignant melanoma claimed 
as the result of Agent Orange exposure was not incurred in or 
aggravated by wartime service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of 


Appeals for Veterans Claims (Court) held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  In 
reviewing the veteran's claim of entitlement to service 
connection for a chronic skin cancer, the Board observes that 
the RO issued a VCAA notice to the veteran in June 2003 which 
informed him of the evidence needed to support his claim; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim. The veteran was informed 
that he should submit all relevant evidence in his 
possession.  The June 2003 VCAA notice was issued to the 
veteran prior to the August 2003 rating decision from which 
the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish an evaluation and an 
effective date for the initial award of service connection 
for malignant melanoma.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the claim.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).    



II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war or during peacetime service after December 31, 1946, 
and a malignant tumor becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, and either (1) Type 
II diabetes mellitus, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and/or soft-tissue sarcoma become manifest to a degree of 10 
percent or more at any time after service or (2) chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, service connection shall be established for such 
disability if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2006) are met even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

The veteran's service medical records do not refer to 
malignant melanoma or other skin cancer.  The veteran's 
service personnel records reflect that he served in the 
Republic of Vietnam.  

Clinical documentation from H. George Levy, M.D., dated in 
June 2002 conveys that the veteran was diagnosed with a 
malignant melanoma on his back.  He subsequently underwent 
surgical excision of the malignancy.  

In his May 2003 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran indicated that he was 
initially found to have malignant melanoma of the skin in 
June 2002.  In a July 2003 written statement, the veteran 
advanced that: 

It is my opinion that my condition was 
the direct result of my exposure to 
Herbicides while serving in Vietnam and I 
can't think of any other environmental 
hazards that I have been exposed to since 
1968.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran served in the Republic of Vietnam.  Therefore, he is 
presumed to have been exposed to Agent Orange.  The clinical 
documentation from Dr. Levy reflects that the veteran was 
diagnosed with malignant melanoma in 2002, approximately 34 
years after service separation.  No competent medical 
professional has attributed the veteran's malignant melanoma 
to his wartime service and/or his presumed Agent Orange 
exposure.  

The veteran asserts that he incurred malignant melanoma 
secondary to his Agent Orange exposure while in the Republic 
of Vietnam.  The veteran's claim is supported solely by his 
own written statements on appeal.  Such evidence is 
insufficient to establish either an etiological relationship 
to the veteran's presumed Agent Orange exposure and/or 
wartime service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that a preponderance 
of the evidence is against the veteran's claim.  


ORDER

Service connection for a chronic skin cancer to include 
malignant melanoma claimed as the result of Agent Orange 
exposure is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


